DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a position measurement apparatus as claimed comprising: a relative position identifying unit that identifies a relative position of a scale to a light receiving unit, the scale causing a light emitted from a light emitting unit to pass through and being movable with respect to the light emitting unit, the light receiving unit receiving the light that has passed through the scale; an absolute position identifying unit that identifies an absolute position of the scale at a timing of execution of a synchronization instruction; a determining unit that determines a measurement reference position based on the absolute position at the timing and the relative position at the timing; a current position calculator that calculates a current position of the scale based on the measurement reference position and the relative position identified by the relative position identifying unit; an output control unit that outputs the current position calculated by the current position calculator; and a synchronization instructing unit that executes the synchronization instruction on the absolute position identifying unit and the determining more specifically in combination with a received light information latch circuit that stores received light information indicated by the light received by the light receiving unit at the timing; and a relative position latch circuit that stores relative position information indicative of the relative position identified by the relative position identifying unit at the timing, wherein the absolute position identifying unit identifies the absolute position based on the received light information stored in the received light information latch circuit, and the determining unit determines the measurement reference position on the basis received light information latch circuit and (ii) the relative position indicated by the relative position information stored in the relative position latch circuit.
Claims 4-6 and 9 are allowed because of their dependency on claim 1.
In regards to claim 3, the prior art of record individually or in combination fails to teach a position measurement apparatus as claimed comprising: a relative position identifying unit that identifies a relative position of a scale to a light receiving unit, the scale causing a light emitted from a light emitting unit to pass through and being movable with respect to the light emitting unit, the light receiving unit receiving the light that has passed through the scale: an absolute position identifying unit that identifies an absolute position of the scale at a timing of execution of a synchronization instruction; a determining unit that determines a measurement reference position based on the absolute position at the timing and the relative position at the timing; a current position calculator that calculates a current position of the scale based on the measurement reference position and the relative position identified by the relative position identifying unit; an output control unit that outputs the current position calculated by the current more specifically in combination with wherein the determining unit determines a difference value between the absolute position at the timing and the relative position at the timing and determines an offset value indicative of the measurement reference position to be the calculated difference value, and the current position calculator adds the identified relative position to the offset value to calculate the current position.
In regards to claim 8, the prior art of record individually or in combination fails to teach a position measurement apparatus as claimed comprising: a relative position identifying unit that identifies a relative position of a scale to a light receiving unit, the scale causing a light emitted from a light emitting unit to pass through and being movable with respect to the light emitting unit, the light receiving unit receiving the light that has passed through the scale; an absolute position identifying unit that identifies an absolute position of the scale at a timing of execution of a synchronization instruction; a determining unit that determines a measurement reference position based on the absolute position at the timing and the relative position at the timing; a current position calculator that calculates a current position of the scale based on the measurement reference position and the relative position identified by the relative position identifying unit; an output control unit that outputs the current position calculated by the current position calculator; and a synchronization instructing unit that executes the synchronization instruction on the absolute position identifying unit and the determining unit, wherein the synchronization instructing unit transmits a synchronous signal indicative of the synchronization instruction via a signal line that receives the absolute more specifically in combination with an incremental pattern and absolute pattern are disposed in parallel in the scale, the position measurement apparatus further includes a first latch circuit that stores a first light-dark signal having transmitted through the absolute pattern and output from the light receiving unit at a timing when the synchronous signal is transmitted, a second latch circuit that stores a second light-dark signal having transmitted through the incremental pattern and output from the light receiving unit at the timing when the synchronous signal is transmitted, and a third latch circuit that stores a third light-dark signal at the timing when the synchronous signal is transmitted, the third light-dark signal being the second light-dark signal having transmitted through the incremental pattern and output from the light receiving unit transmitted via a transmission path, the absolute position identifying unit identifies the absolute position on the basis of (i) the first light-dark signal stored in the first latch circuit and (ii) the second light-dark signal stored in the second latch circuit, and the relative position identifying unit identifies the relative position on the basis of the third light-dark signal stored in the third latch circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments, see amendments and arguments, filed January 21, 2021, with respect to claim 1, 3 and 8 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878